NOTE: This order is nonprecedential
d United States Court of AppeaIs
 1
for the FederaI Circuit
DONALD R. GRAHAM,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respondent.
2012-3075
§
Petition for review of the Merit Systems Protection
Board in case no. NY08451l0O16-I-3.
ON MOTION
ORDER
Dona1d R. Graharn moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT ls ORDERED THA'r:
The motion is granted

GRAHAM V. OPM
2
FoR THE CoURT
"AR 0 1 2012 /s/' J an Horba1y
Date J an Horbaly
cc: Donald R. Graham
C1erk
J0shua A. Mand1ebaum, Esq. . F|LEp
U.S. COURT 0F A?PEAl.S FOR
52 1 THE FEDERAL ClRCUlT
  ma u1zu12
JAN HORBALV
Cl.ERK
n